Case: 17-10422      Document: 00514395225         Page: 1    Date Filed: 03/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-10422                                FILED
                                  Summary Calendar                        March 21, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CRAIG ALEXANDER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:01-CR-60-3


Before DAVIS, CLEMENT and OWEN, Circuit Judges.
PER CURIAM: *
       Craig Alexander, federal prisoner # 10855-035, was convicted of
conspiracy to possess with intent to distribute crack cocaine and possession
with intent to distribute crack cocaine, and he was sentenced to three
concurrent terms of life imprisonment. He now moves for leave to proceed in
forma pauperis (IFP) to appeal the denial of his third motion seeking a
sentence reduction pursuant to 18 U.S.C. § 3582(c)(2), based on Amendment


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10422     Document: 00514395225      Page: 2   Date Filed: 03/21/2018


                                  No. 17-10422

782 to the Sentencing Guidelines. The district court implicitly determined that
Alexander was eligible for relief under that amendment, concluded that a
reduction was not warranted in light of the 18 U.S.C. § 3553(a) factors and
Alexander’s prison disciplinary record, and certified that the appeal was not
taken in good faith.
      By moving to proceed IFP, Alexander challenges the district court’s good-
faith certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our
inquiry into a litigant’s good faith “is limited to whether the appeal involves
legal points arguable on their merits (and therefore not frivolous).” Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citations
omitted).
      Before this court, Alexander maintains that because he was eligible for
relief, there was no reason for the district court to deny a sentencing reduction.
Contrary to his assertion, the district court is not obligated to reduce a sentence
under § 3582(c)(2). United States v. Evans, 587 F.3d 667, 673 & n.9 (5th Cir.
2009). The record shows that the district court gave due consideration to the
§ 3553(a) factors, including the nature of the underlying offense and the
defendant’s characteristics, along with Alexander’s post-sentencing conduct.
See U.S.S.G. § 1B1.10, comment. (n.1(B)(i), (iii)).         Although Alexander
maintains that the district court improperly failed to account for all of the
§ 3553(a) factors, there is no abuse of discretion if the record shows that the
district court gave due consideration to the motion as a whole and at least
implicitly considered the § 3553(a) factors. United States v. Whitebird, 55 F.3d
1007, 1010 (5th Cir. 1995). To the extent that Alexander argues that the
district court should have given greater weight to more favorable or mitigating
factors or should not have given as much negative weight to other factors, the




                                        2
    Case: 17-10422    Document: 00514395225      Page: 3   Date Filed: 03/21/2018


                                 No. 17-10422

“decision whether to reduce the sentence is in the sound discretion of the trial
judge.” Whitebird, 55 F.3d at 1009.
      Therefore, the district court did not abuse its discretion in denying relief
on the § 3582(c)(2) motion. See United States v. Henderson, 636 F.3d 713, 717
(5th Cir. 2011). Alexander’s appeal does not involve “legal points arguable on
their merits.” Howard, 707 F.2d at 220 (internal quotation marks and citations
omitted). Accordingly, the motion to proceed IFP is DENIED, and the appeal
is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR.
R. 42.2.




                                        3